Exhibit 10.2
SEVERANCE AGREEMENT AND RELEASE
     This Severance Agreement and Release (“Agreement”) is made by and between
James Fusaro (“Executive”) and Amkor Technology, Inc., a Delaware Corporation
(“Company”), (jointly referred to as the “Parties”).
RECITALS
     WHEREAS, Executive was employed by the Company;
     WHEREAS, the Executive’s employment by the Company terminated on May 12,
2011 (the “Termination Date”);
     WHEREAS, the Executive and the Company desire to settle fully and finally
all matters between them to date, including, but in no way limited to, any
issues that might arise out of the Executive’s employment with or his separation
from the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
1. Separation. The Executive ceased to be Company’s Executive Vice President,
Product Management, Assembly & Test Business Unit on the Termination Date, and
ceased all other positions of any kind with the Company and its subsidiaries and
affiliates.
2. Consideration. The Company agrees to pay Executive a lump sum of $520,000.00,
less applicable tax withholdings. This payment will be made to Executive no
later than the first pay period subsequent to the expiration of the seven
(7) day revocation period described in Section 7 (c) hereof.
3. Stock. As of the Termination Date, Executive has 150,250 vested and
outstanding stock options (“Options”). Options must be exercised within a
specified period of time following the Termination Date, as set forth in the
closing statement in Exhibit A hereto. Options not exercised by the specified
date are forfeit. In addition, as of the Termination Date, Employee has 6,250
vested shares from his restricted stock award under Employee’s Restricted Stock
Award (“RSA”), granted on February 3, 2010 and February 14, 2011 (“RSA”). The
balance of the shared granted under the RSA shall not vest and are forfeited.
4. Benefits. Executive’s health insurance benefits will cease on May 31, 2011,
subject to Executive’s right to continue his health insurance under COBRA.
Company will pay for twelve (12) months of health insurance under COBRA on
Executive’s behalf. Executive’s participation in all other benefits and
incidents of employment (including, but not limited to, the accrual of vacation
and paid time off) ceased on the Termination Date.
5. Payment of Salary. Executive acknowledges and represents that Executive has
been paid all salary, wages, accrued vacation, paid time off in the amount of
$66,500.00, bonuses,

 



--------------------------------------------------------------------------------



 



commissions, and any and all other benefits and compensation due to Executive
from Company and any of its affiliates.
6. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and the other Releasees from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation:
          (a) any and all claims relating to or arising from Executive’s
employment with the Company, or the termination of that employment;
          (b) any and all claims under the law of any jurisdiction, including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
          (c) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967; the Fair Labor Standards Act; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act of 2002; the Family and Medical Leave Act, as amended; the
Arizona Civil Rights Act, as amended; the Arizona Employment Protection Act, as
amended, or any claim for workers’ compensation;
          (d) any and all claims for violation of the federal, or any state,
constitution;
          (e) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          (f) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and
          (g) any and all claims for attorneys’ fees and costs.
     The Company and Executive agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement.

2



--------------------------------------------------------------------------------



 



7. Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Executive acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he/she has been advised by this writing that:
(a) Executive should consult with an attorney prior to executing this Agreement;
(b) Executive has up to twenty-one (21) days within which to consider this
Agreement;
(c) Executive has seven (7) days following his execution of this Agreement to
revoke this Agreement;
(d) this Agreement shall not be effective until the revocation period has
expired; and,
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
8. Confidential Information. Executive recognizes that due to his service,
Executive has had access to non-public proprietary information, confidential
information and trade secrets. Consequently, at all times after the Termination
Date Executive will not, without the prior express written consent of the
Company, use for himself or for others or directly or indirectly divulge,
disclose or make available or accessible any Confidential Information (as
defined below) to any person, firm, partnership, corporation, trust or any other
entity or third party (other than when required to do so by a lawful order of a
court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power). For purposes of this Agreement, “Confidential
Information” shall mean all information respecting the business and activities
of the Company or any of its affiliates, including, without limitation, the
clients, customers, suppliers, employees, consultants, computer or other files,
projects, products, computer disks or other media, computer hardware or computer
software programs, marketing plans, financial information, methodologies,
know-how, processes, practices, approaches, projections, forecasts, formats,
systems, data gathering methods and/or strategies of the Company or any of its
affiliates. Notwithstanding the immediately preceding sentence, Confidential
Information shall not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of the
Executive’s breach of any portion of this Section 8). Executive will use
particular care to ensure that such Confidential Information does not become
known to those who are engaged in activities competitive with those of the
Company or any of its affiliates. In addition, Executive represents, warrants
and agrees that he is in compliance with the Company’s Code of Business Conduct.

3



--------------------------------------------------------------------------------



 



9. [INTENTIONALLY LEFT BLANK]
10. Assistance. The Executive agrees to personally provide reasonable assistance
and cooperation to the Company in activities related to the prosecution or
defense of any pending or future lawsuits or claims involving the Company. The
Company will reimburse Executive for any reasonable out of pocket costs and
reasonable travel expenses, including but not limited to hotel, airfare and
meals, incurred in connection with providing such assistance.
11. No Cooperation. Except as otherwise prohibited by law, Executive agrees that
he will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or assistance.
12. Non-Solicitation. During the period from the Termination Date through and
including May 12, 2012, Executive shall not, without the express prior written
consent of Company, which may be given or withheld by Company in its sole
discretion, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, company, partnership, corporation, business,
group, or other entity, solicit or encourage any employee or consultant of
Company to leave the employment of or cease to perform services for Company.
13. Non-Disparagement. Executive agrees that he will not make any disparaging
remarks, comments or statements to the press, the employees of the Company or
its affiliates or to the Releasees, or to any individual or entity with whom
they have dealings, which are reasonably likely to (a) damage materially the
reputation of the Company or any Releasee or (b) interfere materially with the
contracts or business relationships of the Company.
14. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.
15. Arbitration; Injunctive Relief. The Parties agree that any and all disputes
arising out of, or relating to, the terms of this Agreement, their
interpretation, and any of the matters herein released, shall be subject to
binding arbitration in Maricopa County before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement and the
agreements incorporated herein by reference. Executive acknowledges that a
breach by Executive of the obligations set forth in Sections 6, 7, 8, 11, 12 and
13 above will result in irreparable harm and that such breach will be deemed
“material”, entitling the Company

4



--------------------------------------------------------------------------------



 



to money damages and other appropriate relief including an injunction to prevent
any further breach of this Agreement.
16. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties, previously or in connection with this Agreement, shall be
construed to be: (a) an admission of the truth or falsity of any claims made, or
(b) an admission by either party of any fault or liability whatsoever to the
other party or to any third party.
17. Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
18. Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstances, will to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.
19. Entire Agreement. This Agreement, the Indemnification Agreement, the
Confidentiality and Intellectual Property Obligations Agreement and Memorandum
of Agreement (in each case, by and between Company and Executive and any and all
Stock Agreements (Option Agreements, RSA) represent the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s relationship with the Company and its affiliates,
and supersede and replace any and all prior agreements and understandings
between the Parties concerning the subject matter of this Agreement and
Executive’s relationship with the Company, Parent and their affiliates.
20. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or their
respective authorized representatives.
21. Governing Law. This Agreement shall be governed by the laws of the State of
Arizona, without regard for choice of law provisions.
22. Effective Date. This Agreement is effective on after it has been signed by
both parties and after eight (8) days have passed following the date Executive
signed the Agreement, provided he has not revoked it pursuant to Section 7(c) of
the Agreement (the “Effective Date”).
23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
26. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
with the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties. The Parties acknowledge that they:
(a) have read this Agreement;

5



--------------------------------------------------------------------------------



 



(b) have been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;
(c) understand the terms and consequences of this Agreement and of the releases
it contains; and
(d) are fully aware of the legal and binding effect of this Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
set forth below.

             
 
      Amkor Technology, Inc.    
 
           
Dated: 5/23/2011
  By   /s/ Brenda Perry    
 
     
 
Brenda Perry    
 
      Senior Director, Human Resources    
 
           
Dated: 5/23/2011
      /s/ James Fusaro    
 
     
 
James Fusaro, an individual    

6